Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page1of17 Pageid#: 104

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ABINGDON
UNITED STATES OF AMERICA )
)
V. ) Case No.
)
JEREMY N.S. SHORT )
PLEA AGREEMENT

| have agreed to enter into a plea agreement with the United States of
America, pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The
terms and conditions of this agreement are as follows:

A. CHARGE(S) TO WHICH | AM PLEADING GUILTY AND WAIVER OF
RIGHTS

1. The Charges and Potential Punishment

My attorney has informed me of the nature of the charges and the
elements of the charges that must be proved by the United States beyond a
reasonable doubt before | could be found guilty as charged.

| agree to plead guilty to an Information, which is a charge brought by the
United States Attorney as opposed to one returned by a Grand Jury. | am
waiving and giving up my right to be charged by Indictment and have a Grand
Jury vote on my probable guilt.

| will enter a plea of guilty to Counts 1 and 2 of the Information.

Count 1 charges me with a conspiracy to defraud the government of the
United States, in violation of 18 U.S.C. § 371. The maximum statutory penalty is
a fine of $250,000 and/or imprisonment for a term of five years, plus a term of
supervised release.

Defendant's initials

Page 1 of
HEA)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 2of17 Pageid#: 105

Count 2 charges me with a conspiracy to commit mail fraud with respect to
benefits authorized and paid in connection with a presidentially declared major
disaster or emergency, in violation of 18 U.S.C. § 1349 and 18 U.S.C. § 1341.
The maximum statutory penalty is a fine of $1,000,000 and/or imprisonment for a
term of thirty years, plus a term of supervised release of five years.

| understand restitution may be ordered, my assets may be subject to
forfeiture, and fees may be imposed to pay for incarceration, supervised release,
and costs of prosecution. In addition, a $100 special assessment, pursuant to 18
U.S.C. § 3013, will be imposed per felony count of conviction. | further
understand my supervised release may be revoked if | violate its terms and
conditions. | understand a violation of supervised release increases the possible
period of incarceration.

| am pleading guilty as described above because | am in fact guilty and
because | believe it is in my best interest to do so and not because of any threats
or promises. There has been no promise made whatsoever by anyone as to
what the final disposition of this matter will be.

| agree and stipulate all of the facts set forth in the Information are true and
correct.

2. Waiver of Constitutional Rights Upon a Plea of Guilty

| acknowledge | have had all of my rights explained to me and I expressly
recognize | have the following constitutional rights and, by voluntarily pleading
guilty, | knowingly waive and give up these valuable constitutional rights:

a. The right to plead not guilty and persist in that plea;

b. The right to a speedy and public jury trial;

c. The right to assistance of counsel at that trial and in any subsequent
appeal;

d. The right to remain silent at trial;

e. The right to testify at trial;

f. The right to confront and cross-examine witnesses called by the
government;

g. The right to present evidence and witnesses in my own behalf;

h. The right to compulsory process of the court;

i. The right to compel the attendance of witnesses at trial;

Defendant's initials:

Page 2 of /A7
VA)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 3of17 Pageid#: 106

j. The right to be presumed innocent;
k. The right to a unanimous guilty verdict; and
|. The right to appeal a guilty verdict.

B. SENTENCING PROVISIONS
1. General Matters

| understand the determination of what sentence should be imposed, within
the confines of any applicable statutory minimums and maximums, is in the sole
discretion of the Court subject to its consideration of the United States
Sentencing Guidelines ("guidelines" or "U.S.S.G") and the factors set forth at 18
U.S.C. § 3553(a). | understand | will have an opportunity to review a copy of my
presentence report in advance of my sentencing hearing and may file objections,
as appropriate. | will have an opportunity at my sentencing hearing to present
evidence, bring witnesses, cross-examine any witnesses the government calls to
testify, and argue to the Court what an appropriate sentence should be within the
confines of the terms of this agreement.

| understand | will not be eligible for parole during any term of
imprisonment imposed. | understand the Court is not bound by any
recommendation or stipulation contained in this agreement and may sentence
me up to the statutory maximum. | understand | will not be allowed to withdraw
my plea of guilty if the Court disregards the stipulations and/or recommendations
set forth in the plea agreement.

| understand if the sentence is more severe than | expected, | will have no
right to withdraw my plea. | have discussed sentencing issues with my attorney
and realize there is a substantial likelihood | will be incarcerated.

2. Sentencing Guidelines

| stipulate and agree that all matters pertaining to any of the counts of the
charging documents, including any dismissed counts, are relevant conduct for
purposes of sentencing.

The parties agree the 2018 edition of the United States Sentencing
Guidelines Manual applies to any guidelines calculation made pertaining to my
offenses. | stipulate that the following guideline sections are applicable to my

Defendant's Initials:

Page 3 of 47
VO

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 4of17 Pageid#: 107

conduct:

 

2B1.1 7 Base Offense Level

2B1.1(b)(1)(B) | + 2 More than $6,500

Involves conduct described in 18 USC Section
2B1.1(b)(12) +2 1040

 

 

 

 

 

 

 

The United States stipulates that the guideline sections set forth in this
section should apply to my conduct.

| understand other guideline sections may be applicable to my case and
the United States and | will be free to argue whether these sections should or
should not apply; to the extent the arguments are not inconsistent with the
stipulations, recommendations and terms set forth in this plea agreement.

| agree to accept responsibility for my conduct. If | comply with my
obligations under this plea agreement and accept responsibility for my conduct,
the United States will recommend the Court grant me a two-level reduction in my
offense level, pursuant to U.S.S.G. § 3E1.1(a) and, if applicable, at sentencing,
will move that | receive a one-level reduction in my offense level, pursuant to
U.S.S.G. § 3E1.1(b), for purposes of any guidelines calculation. However, |
stipulate that if | fail to accept responsibility for my conduct or fail to comply with
any provision of this plea agreement, | should not receive credit for acceptance of
responsibility. In addition, | understand and agree the United States will have a
continuing objection to me receiving credit for acceptance of responsibility until |
have testified truthfully at my sentencing hearing, if called upon to testify. | agree
the United States will not be required to make any other notice of its objection on
this basis.

3. Substantial Assistance

| understand the United States retains all of its rights pursuant to Fed. R.
Crim. P. 35(b), U.S.S.G. §5K1.1 and 18 U.S.C. § 3553(e). | understand even if |
fully cooperate with law enforcement, the United States is under no obligation to
make a motion for the reduction of my sentence. | understand if the United
States makes a motion for a reduction in my sentence, the Court, after hearing
the evidence, will determine how much of a departure, if any, | should be given.

4. Monetary Obligations

Defendant's Initials;

Page 4 of A7 y
OUD

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page5of17 Pageid#: 108

a. Special Assessments, Fines and Restitution

| understand persons convicted of crimes are required to pay a mandatory
assessment of $100.00 per felony count of conviction. | agree | will submit to the
U.S. Clerk’s Office, a certified check, money order, or attorney’s trust check,
made payable to the “Clerk, U.S. District Court” for the total amount due for
mandatory assessments prior to entering my plea of guilty.

| agree to pay restitution for the entire scope of my criminal conduct,
including, but not limited to, all matters included as relevant conduct. In addition,
| agree to pay any restitution required by law, including, but not limited to,
amounts due pursuant to 18 USC §§ 2259, 3663, and/or 3663A. | understand
and agree with the requirement that | pay restitution for all of the above-stated
matters imposed upon me as part of any final judgment in this matter.

| further agree to make good faith efforts toward payment of all mandatory
assessmenis, restitution and fines, with whatever means | have at my disposal. |
agree failure to do so will constitute a violation of this agreement. | will execute
any documents necessary to release the funds | have in any repository, bank,
investment, other financial institution, or any other location in order to make
partial or total payment toward the mandatory assessments, restitution and fines
imposed in my case.

| fully understand restitution and forfeiture are separate financial
obligations which may be imposed upon a criminal defendant. | further
understand there is a process within the Department of Justice whereby, in
certain circumstances, forfeited funds may be applied to restitution obligations. |
understand no one has made any promises to me that such a process will result
in a decrease in my restitution obligations in this case.

| understand and agree, pursuant to 18 U.S.C. §§ 3613 and 3664(m),
whatever monetary penalties are imposed by the Court will be (i) due
immediately and subject to immediate enforcement by the United States as
provided for by 18 U.S.C. § 3613, and (ii) submitted to the Treasury Offset
Program so that any federal payment or transfer of returned property to the
defendant may be offset and applied to federal debts but will not affect the
periodic payment schedule. | further understand if the Court imposes a schedule
of payments, that schedule is only a minimum schedule of payments and not the

Defendant's initials:

Page 5 of
OVO?

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 6of17 Pageid#: 109

only method, nor a limitation on the methods, available to the United States to
enforce the judgment.

| agree to grant the United States a wage assignment, liquidate assets, or
complete any other tasks which will result in immediate payment in full, or
payment in the shortest time in which full payment can be reasonably made as
required under 18 U.S.C. § 3572(d).

| expressly authorize the United States Attorney’s Office to obtain a credit
report on me in order to evaluate my ability to satisfy any financial obligation
imposed by the Court.

| agree the following provisions, or words of similar effect, should be
included as conditions of probation and/or supervised release: (1) “The
defendant shall notify the Financial Litigation Unit, United States Attorney's
Office, in writing, of any interest in property obtained, directly or indirectly,
including any interest obtained under any other name, or entity, including a trust,
partnership or corporation after the execution of this agreement until all fines,
restitution, money judgments and monetary assessments are paid in full” and (2)
“The Defendant shall notify the Financial Litigation Unit, United States Attorney's
Office, in writing, at least 30 days prior to transferring any interest in property
owned directly or indirectly by Defendant, including any interest held or owned
under any other name or entity, including trusts, partnership and/or corporations
until all fines, restitution, money judgments and monetary assessments are paid
in full.”

The parties will also jointly recommend that as a condition of probation or
supervised release, Defendant will notify the Financial Litigation Unit, United
States Attorney's Office, before Defendant transfers any interest in property
owned directly or indirectly by Defendant, including any interest held or owned
under any other name or entity, including trusts, partnership and/or corporations.
See 18 U.S.C. § 3664(k), (rn).

Regardless of whether or not the Court specifically directs participation or
imposes a schedule of payments, | agree to fully participate in inmate
employment under any available or recommended programs operated by the

Bureau of Prisons.

| agree any payments made by me shall be applied fully to the non-joint

Defendant's Initials:

Page 6 of 1 Y
AO

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 7of17 Pageid#: 110

and several portion of my outstanding restitution balance until the non-joint and
several portion of restitution is paid in full, unless the Court determines that to do
so would cause a hardship to a victim of the offense(s).

b. Duty to Make Financial Disclosures

| understand in this case there is a possibility substantial fines and/or
restitution may be imposed. In order to assist the United States as to any
recommendation and in any necessary collection of those sums, | agree, if
requested by the United States, to provide a complete and truthful financial
statement to the United States Attorney's Office, within 30 days of the request or
3 days prior to sentencing, whichever is earlier, detailing all income,
expenditures, assets, liabilities, gifts and conveyances by myself, my spouse and
my dependent children and any corporation, partnership or other entity in which |
hold or have held an interest, for the period starting on January 1st of the year
prior to the year my offense began and continuing through the date of the
statement. This financial statement shail be submitted in a form acceptable to
the United States Attorney's office.

From the time of the signing of this agreement or the date | sign the
financial statement, whichever is earlier, | agree not to convey anything of value
to any person without the authorization of the United States Attorney's Office.

c. Understanding of Collection Matters

| understand:

1. as part of the judgment in this case | will be ordered to pay one or more
monetary obligations;

2. payment should be made as ordered by the Court;

3. | must mail payments, by cashier's check or money order, payable to
the "Clerk, U.S. District Court" to: 210 Franklin Road, S.W., Suite 540,
Roanoke, Virginia 24011; and include my name and court number on.
the check or money order;

4, interest (unless waived by the Court) and penalties must be imposed for
late or missed payments;

5. the United States may file liens on my real and personal property that
will remain in place until monetary obligations are paid in full, or until
liens expire (the later of 20 years from date of sentencing or release

Defendant's Initials

Page 7 of "17 Ye
a?

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 8of17 Pageid#: 111

from incarceration);

6. if | retain counsel to represent me regarding the United States’ efforts to
collect any of my monetary obligations, | will immediately notify the
United States Attorney's Office, ATTN: Financial Litigation Unit, P.O.
Box 1709, Roanoke, Virginia 24008-1709, in writing, of the fact of my
legal representation; and

7. |, or my attorney if an attorney will represent me regarding collection of
monetary obligations, can contact the U.S. Attorney's Office’s Financial
Litigation Unit at 540/857-2259.

C, FORFEITURE

| agree to the forfeiture of the assets set forth in this section on the
grounds set forth in the Order of Forfeiture. | agree this Order of Forfeiture shall
be entered by the Court and shall be final at the time | enter my plea. To the
extent necessary, | waive notice of forfeiture as to any asset | have agreed to
forfeit and waive oral pronouncement at sentencing.

| agree to the forfeiture of any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of the offenses to which | am
pleading guilty and any property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of said offenses. | also agree to
the forfeiture of substitute assets in an amount equal to the dollar amount of the
proceeds of the crime.

| agree to cooperate fully in the forfeiture of the property to be forfeited. If
applicable, | agree to withdraw any existing claims and/or agree not to file any
claims in any administrative or civil forfeiture proceeding relating to assets seized
as part of this investigation and not otherwise named herein. | agree to execute
all documents, stipulations, consent judgments, court orders, bills of sale, deeds,
affidavits of title, and the like, which are reasonably necessary to pass clear title
to the United States or otherwise effectuate forfeiture of the property. | further
agree to fully cooperate and testify truthfully on behalf of the United States in any
legal action necessary to perfect the United States' interest, including but not
limited to any ancillary hearing in this criminal action or in any civil litigation.

| further agree to assist in identifying, locating, returning, and forfeiting all
forfeitable assets, including the known assets of other persons.

Defendant's Initials:

Page 8 of ,
FD

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page9of17 Pageid#: 112

| further agree that the forfeiture provisions of this plea agreement are
intended to, and will, survive me, notwithstanding the abatement of any
underlying criminal conviction after the execution of this agreement. The
forfeitability of any particular property pursuant to this agreement shall be
determined as if | had survived, and that determination shall be binding upon my
heirs, Successors and assigns until the agreed forfeiture, including any agreed
money judgment amount, is collected in full. To the extent that forfeiture
pursuant to this agreement requires me to disgorge wrongfully obtained criminal
proceeds, | agree that the forfeiture is primarily remedial in nature.

| understand and agree that forfeiture of this property is proportionate to
the degree and nature of the offense committed by me. | freely and knowingly
waive all constitutional and statutory challenges in any manner (including direct
appeal, habeas corpus, or any other means) to any forfeiture carried out in
accordance with this Plea Agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment. | further understand and
agree this forfeiture is separate and distinct from, and is not in the nature of, or in
lieu of, any penalty that may be imposed by the Court.

- | understand and agree that any monetary sums the United States has
agreed to release will be less any debt owed to the United States, any agency of
the United States, or any other debt in which the United States is authorized to
collect.

| hereby release and forever discharge the United States, its officers,
agents, servants and employees, its heirs, successors, or assigns, from any and
all actions, causes of action, suits, proceedings, debts, dues, contracts,
judgments, damages, claims, and/or demands whatsoever in law or equity which
| ever had, now have, or may have in the future in connection with the seizure,
detention and forfeiture of the described assets.

D. ADDITIONAL MATTERS
1. Waiver of Presence of Counsel

| understand my attorney may be present at any contact with any
government personnel. However, by my signature below, | expressly waive the
presence of counsel during such contacts and agree government personnel may
contact me without the prior approval of my attorney. At any time during such

Defendant's Initials;

Page 9 of /
OVO)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 10o0f17 Pageid#: 113

contacts with government personnel, | may request the presence of my attorney
and the contact will be suspended until my attorney arrives or indicates that the
contact may continue.

2. Waiver of Right to Appeal

Knowing that | have a right of direct appeal of my sentence under 18
U.S.C. § 3742(a) and the grounds listed therein, | expressly waive the right to
appeal my sentence on those grounds or on any ground. In addition, | hereby
waive my right of appeal as to any and all other issues in this matter and agree |
will not file a notice of appeal. | am knowingly and voluntarily waiving any right to
appeal. By signing this agreement, | am explicitly and irrevocably directing my
attorney not to file a notice of appeal. Notwithstanding any other language to
the contrary, | am not waiving my right to appeal or to have my attorney file
a notice of appeal, as to any issue which cannot be waived, by law. |
understand the United States expressly reserves all of its rights to appeal. |
agree and understand if | file any court document (except for an appeal
based on an issue that cannot be waived, by law, or a collateral attack
based on ineffective assistance of counsel) seeking to disturb, in any way,
any order imposed in my case such action shall constitute a failure to
comply with a provision of this agreement.

3. Waiver of Right to Collaterally Attack

| waive any right | may have to collaterally attack, in any future proceeding,
any order issued in this matter, unless such attack is based on ineffective
assistance of counsel, and agree | will not file any document which seeks to
disturb any such order, unless such filing is based on ineffective assistance of
counsel. | agree and understand that if I file any court document (except for
an appeal based on an issue not otherwise waived in this agreement; an
appeal based on an issue that cannot be waived, by law; or a collateral
attack based on ineffective assistance of counsel) seeking to disturb, in
any way, any order imposed in my case, such action shall constitute a
failure to comply with a provision of this agreement.

4. Information Access Waiver

| knowingly and voluntarily agree to waive all rights, whether asserted
directly or by a representative, to request or receive from any department or

 
   

Defendant's Initials:

Page 10 of 17 ».
DOO

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page11o0f17 Pageid#: 114

agency of the United States any records pertaining to the investigation or
prosecution of this case, including without limitation any records that may be
sought under the Freedom of Information Act, 5 U.S.C. §552, or the Privacy Act
of 1974, 5 U.S.C. §552a.

5. Waiver of Witness Fee

| agree to waive all rights, claims or interest in any witness fee | may be
eligible to receive pursuant to 28 U.S.C. § 1821, for my appearance at any Grand
Jury, witness conference or court proceeding.

6. Abandonment of Seized Items

By signing this plea agreement, | hereby abandon my interest in, and
consent to the official use, destruction or other disposition of each item obtained
by any law enforcement agency during the course of the investigation, unless
such item is specifically provided for in another provision of this plea agreement.
| further waive any and all notice of any proceeding to implement the official use,
destruction, abandonment, or other disposition of such items.

7. Deportation

| understand if | am not a citizen of the United States, or if! ama
naturalized citizen, pleading guilty may have consequences with respect to my
immigration status including, but not limited to, deportation from the United
States, denial of United States citizenship, denial of admission to the United
States in the future, or denaturalization. | expressly recognize under federal law,
conviction for a broad range of crimes can lead to adverse immigration
consequences including, but not limited to, automatic removal from the United
States, and that no one, including my attorney or the Court, can predict with
certainty the effect of a conviction on my immigration status. | am not relying on
any promise or belief about the immigration consequences of pleading guilty. |
want to plead guilty regardless of any potential immigration consequences.

8. Denial of Federal Benefits

At the discretion of the court, | understand | may also be denied any or all
federal benefits, as that term is defined in 21 U.S.C. § 862, (a) for up to five years
if this is my first conviction of a federal or state offense consisting of the

Defendant's Initials:

Page 11 of 17
DEFY

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 12o0f17 Pageid#: 115

distribution of controlled substances, or up to one year if this is my first conviction
of a federal or state offense involving the possession of a controlled substance;
or (b) for up to ten years if this is my second conviction of a federal or state
offense consisting of the distribution of controlled substances, or up to five years
if this is my second or more conviction of a federal or state offense involving the
possession of a controlled substance. If this is my third or more conviction of a
federal or state offense consisting of the distribution of controlled substances, |
understand | could be permanently ineligible for all federal benefits, as that term
is defined in 21 U.S.C. § 862(d).

9. Admissibility of Statements

| understand any statements | make (including this plea agreement, and
my admission of guilt) during or in preparation for any guilty plea hearing,
sentencing hearing, or other hearing and any statements | make or have made to
law enforcement agents, in any setting (including during a proffer), may be used
against me in this or any other proceeding. | knowingly waive any right | may
have under the Constitution, any statute, rule or other source of law to have such
statements, or evidence derived from such statements, suppressed or excluded
from being admitted into evidence and stipulate that such statements can be
admitted into evidence.

10. Additional Obligations

| agree to cooperate fully with law enforcement agents and will disclose to
them, at any time requested by them, my knowledge of any criminal activity. |
agree | will testify truthfully. | hereby waive any right | may have to refuse to
answer any questions. | agree to be debriefed by law enforcement agents
concerning any matter. | understand it is a felony offense to make false
statements to law enforcement agents or to testify falsely.

| agree not to commit any of the following acts:

e attempt to withdraw my guilty plea;

e deny | committed any crime to which | have pled guilty;

e make or adopt any arguments or objections to the presentence
report that are inconsistent with this plea agreement,

e obstruct justice;

e fail to comply with any provision of this plea agreement;

Defendant’s Initials

Page 12 of 17
OFA)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page130f17 Pageid#: 116

e commit any other crime;

e make a false statement;

* fail to enter my plea of guilty when scheduled to do so, unless a
continuance is agreed to by the United States Attorney's Office and
granted by the Court;

e fail to testify truthfully, as to any matter, if called upon to do so (at my
sentencing hearing or any other proceeding);

e refuse to answer any question;

e fail to comply with any reasonable request of the United States
Attorney's Office; or

e fail to cooperate with law enforcement agents.

E. REMEDIES AVAILABLE TO THE UNITED STATES

| hereby stipulate and agree that the United States Attorney's office may, at
its election, pursue any or all of the following remedies if | fail to comply with any
provision of this agreement: (a) declare this plea agreement void; (b) refuse to
dismiss any charges; (c) reinstate any dismissed charges; (d) file new charges;
(e) withdraw any substantial assistance motion made, regardless of whether
substantial assistance has been performed; (f) refuse to abide by any provision,
stipulations, and/or recommendations contained in this plea agreement; or (g)
take any other action provided for under this agreement or by statute, regulation
or court rule.

In addition, | agree if, for any reason, my conviction is set aside, or | fail to
comply with any obligation under the plea agreement, the United States may file,
by indictment or information, any charges against me which were filed and/or
could have been filed concerning the matters involved in the instant investigation.
| hereby waive my right under Federal Rule of Criminal Procedure 7 to be
proceeded against by indictment and consent to the filing of an information
against me concerning any such charges. | also hereby waive any statute of
limitations defense as to any such charges.

The remedies set forth above are cumulative and not mutually exclusive.
The United States’ election of any of these remedies, other than declaring this
plea agreement void, does not, in any way, terminate my obligation to comply
with the terms of the plea agreement. The use of ‘if’ in this section does not
mean “if, and only if.”

Defendant’s Initials:

Page 13 of ye
‘ HUE)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page14o0f17 Pageid#: 117

F. GENERAL PROVISIONS

1. Limitation of Agreement

This agreement only binds the United States Attorney’s Office for the
Western District of Virginia. It does not bind any state or local prosecutor, other
United States Attorney's Office or other office or agency of the United States
Government, including, but not limited to, the Tax Division of the United States
Department of Justice, or the Internal Revenue Service of the United States
Department of the Treasury. These individuals and agencies remain free to
prosecute me for any offense(s) committed within their respective jurisdictions.

2. Effect of My Signature

| understand my signature on this agreement constitutes a binding offer by
me to enter into this agreement. | understand the United States has not
accepted my offer until it signs the agreement.

3. Effective Representation

| have discussed the terms of the foregoing plea agreement and all matters
pertaining to the charges against me with my attorney and am fully satisfied with
my attorney and my attorney's advice. At this time, | have no dissatisfaction or
complaint with my attorney's representation. | agree to make known to the Court
no later than at the time of sentencing any dissatisfaction or complaint | may
have with my attorney's representation.

4. Misconduct

if | have any information concerning any conduct of any government
attorney, agent, employee, or contractor which could be construed as misconduct
or an ethical, civil, or criminal violation, | agree to make such conduct known to
the United States Attorney's Office and the Court, in writing, as soon as possible,
but no later than my sentencing hearing.

5. Final Matters

| understand a thorough presentence investigation will be conducted and
sentencing recommendations independent of the United States Attorney's Office

Defendant’s Initials:

Page 14 of A7 ,
V4)

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page15o0f17 Pageid#: 118

will be made by the presentence preparer, which the Court may adopt or take
into consideration. | understand any calculation regarding the guidelines by the
United States Attorney's Office or by my attorney is speculative and is not binding
upon the Court, the Probation Office or the United States Attorney's Office. No
guarantee has been made by anyone regarding the effect of the guidelines on
my case.

| understand the prosecution will be free to allocute or describe the nature
of this offense and the evidence in this case and make any recommendations not
prohibited by this agreement.

| understand the United States retains the right, notwithstanding any
provision in this plea agreement, to inform the Probation Office and the Court of
all relevant facts, to address the Court with respect to the nature and seriousness
of the offense(s), to respond to any questions raised by the Court, to correct any
inaccuracies or inadequacies in the presentence report and to respond to any
statements made to the Court by or on behalf of the defendant.

| willingly stipulate there is a sufficient factual basis to support each and
every material factual allegation contained within the charging document(s) to
which | am pleading guilty.

| understand this agreement does not apply to any crimes or charges not
addressed in this agreement. | understand if | should testify falsely in this or in a
related proceeding | may be prosecuted for perjury and statements | may have
given authorities pursuant to this agreement may be used against me in such a
proceeding.

| understand my attorney will be free to argue any mitigating factors on my
behalf; to the extent they are not inconsistent with the terms of this agreement. |
understand | will have an opportunity to personally address the Court prior to
sentence being imposed.

This writing sets forth the entire understanding between the parties and
constitutes the complete plea agreement between the United States Attorney for
the Western District of Virginia and me, and no other additional terms or
agreements shall be entered except and unless those other terms or agreements
are in writing and signed by the parties. This plea agreement supersedes all prior
understandings, promises, agreements, or conditions, if any, between the United

Defendant’s Initials:

Page 15 of/17

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page 16o0f17 Pageid#: 119

States and me.

| have consulted with my attorney and fully understand all my rights. |

have read this plea agreement and carefully reviewed every part of it with my
attorney. | understand this agreement and | voluntarily agree to it. | have not
been coerced, threatened, or promised anything other than the terms of this plea
agreement, described above, in exchange for my plea of guilty. Being aware of
all of the possible consequences of my plea, | have independently decided to
enter this plea of my own free will and am affirming that agreement on this date
and by my signature below.

Date: H - = B28!

 

Defendant's Initials:

Page 16 of
9 psy

 
Case 1:21-cr-00021-JPJ-PMS Document 24 Filed 04/27/21 Page17of17 Pageid#: 120

| have fully explained all rights available to my client with respect to the
offenses listed in the pending charging document(s). | have carefully reviewed
every part of this plea agreement with my client. To my knowledge, my client's
decision to enter into this agreement is an informed and voluntary one.

| understand | may be present at any contact with my client by any
government personnel. However, by my signature below, | expressly consent to
direct contact with my client, without my prior approval, by government
personnel, including but not limited to, in regard to the collection of monetary
amounts owed in this and all related matters. At any time during such contacts
with government personnel, my client may request my presence and the contact
will be suspended until | arrive or indicate that the contact may continue.

If | will continue to represent my client regarding the United States’ efforts
to collect any monetary obligations, | will notify the United States Attorney's
Office, ATTN: Financial Litigation Unit, P.O. Box 1709, Roanoke, Virginia 24008-
1709, in writing, of the fact of my con inued legal representation within 10 days of
the entry iz judgment in this case. \ a

Zoe {\. Opa ud (2 | LEA
\ Derinis E. Jones, Esq.
Counsel for Defendant

Date: dor /202) “sane ——

sistan nited States A orn
North Carolina Bar No. 35467

Date:

 
   

 

Defendant's Initials:

Page 17 of
PO

 
